ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 2, 1971 (245 So.2d 139) affirming the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 8, 1972, 257 So.2d 530, and mandate dated March 20, 1972 quashed this court’s judgment and remanded the cause with directions to remand to the trial court for further proceedings consistent with the said *537opinion and judgment of the Supreme Court of Florida;
Now, therefore, it is ordered that the mandate of this court dated March 26, 1971 is withdrawn, the judgment of this court filed March 2, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.